
	
		I
		112th CONGRESS
		2d Session
		H. R. 6355
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Turner of New
			 York (for himself and Ms.
			 Ros-Lehtinen) introduced the following bill; which was referred to
			 the Committee on Foreign
			 Affairs
		
		A BILL
		To amend the International Religious Freedom Act of 1998
		  to include the desecration of cemeteries among the many forms of violations of
		  the right to religious freedom.
	
	
		1.Amendment to International
			 Religious Freedom Act of 1998Section 2(a)(4) of the
			 International Religious Freedom Act of
			 1998 (22 U.S.C. 6401(a)(4)) is amended in the fourth sentence by
			 inserting desecration of cemeteries, after confiscations
			 of property,.
		
